Ricci v A.O. Smith Water Prods. Co. (2016 NY Slip Op 06741)





Ricci v A.O. Smith Water Prods. Co.


2016 NY Slip Op 06741


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1882 190224/14

[*1]Mark Ricci, Plaintiff-Respondent,
vA.O. Smith Water Products Co., et al., Defendants, Cleaver-Brooks, Inc., sued herein as Cleaver Brooks Company, Inc., Defendant-Appellant.


Barry, McTiernan & Moore LLC, New York (Suzanne M. Halbardier of counsel), for appellant.
Weitz & Luxenberg, P.C., New York (Alani Golanski of counsel), for respondent.

Order, Supreme Court, New York County (Peter H. Moulton, J.), entered October 19, 2015, which, in this action arising from plaintiff's alleged exposure to asbestos resulting in his contracting mesothelioma, denied the motion of defendant
Cleaver-Brooks, Inc. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The motion court applied the correct standard on the summary judgment motion and properly concluded that Cleaver-Brooks failed to establish entitlement to judgment as a matter of law. The record demonstrates that in support of its motion, Cleaver-Brooks merely pointed to perceived gaps in plaintiff's proof, rather than submitting evidence showing why his claims fail (see Koulermos v A.O. Smith Water Prods., 137 AD3d 575 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK